Title: From George Washington to Nicholas Cooke, 13 October 1775
From: Washington, George
To: Cooke, Nicholas

 

Sir
[Cambridge, 13 October 1775]

I am favour’d with yours of the 10th & am Sorry it has so happened that the proposed Scheme of Intercepting the Enemy’s Ordnance Stores cannot have your Assistance. The Experience your Officers & Men have had by an earlier Attention to Sea Service would have made them very acceptable on the proposed Enterprize.
The Fleet which sailed out of Boston a few Days ago & of which I apprized you the 6th Inst. has been seen standing N.N.E. From which we suppose they are destined against some Town of this Province or New Hampshire—or possibly to Quebec.
We have no Occurrence of any Consequence in the Camp since I had the Pleasure of writing you last.
I find the Delegates did not expect to leave Phila. ’till the 6th Inst. so that their Arrival here will be later than at first proposed—I expect the Pleasure of seeing you Shortly & am with much Regard & Esteem yours &c.
